The plaintiff’s petition for certification for appeal from the Appellate Court, 26 Conn. App. 194, is granted, limited to the following issues:
“1. Did the Appellate Court correctly affirm the judgment of the trial court dismissing the complaint for failure to exhaust administrative remedies?
“2. Does General Statutes § 31-315 vest jurisdiction in the worker’s compensation commissioner to (a) interpret an award or (b) to modify an award with respect to payments due thereunder after the period for making such payments has expired?”